Title: To Thomas Jefferson from Alex Gordon, 3 July 1805
From: Gordon, Alex
To: Jefferson, Thomas


                        
                            
                        3 July 1805
                     
                        
                        
                     
                        
                           Mr. Thomas Jefferson to Alx Gordon
                           D.
                           
                           
                        
                        
                           1805
                           
                           
                           
                           
                           
                           
                        
                        
                           
                           July 3
                           3
                           Dayes Board for servt @ 4/6
                           ″ 13
                           ″ 6
                           
                        
                        
                           
                           
                           3
                           Dayes & nights—Hay for horse
                           ″ 9
                           ″ 
                           
                           
                        
                        
                           
                           
                           18
                           Gallons Grain @ 1/
                           ″ 12
                           ″ 
                           
                           
                        
                        
                           
                           
                           1
                           Bridle 6/
                           ″ 6
                           ″ 
                           
                           
                        
                        
                           
                           
                           
                           
                           2 ″ 0
                           ″ 6
                           
                        
                        
                           
                           
                           Please pay the above 
                           
                           
                           
                        
                     
                  
                  Mr. Joseph Wheaton—
                        
                            Alex Gordon
                     
                        
                    